Citation Nr: 0113494	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne as a 
residual of exposure to a toxic herbicide (Agent Orange).

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a cardiovascular 
disability, to include hypertension.  


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating action of 
the Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for PTSD.  The Board remanded the case in 
January 1995 and December 1997 for additional development.  

The veteran has also perfected an appeal from a May 1997 
rating action by which, in pertinent part, the RO denied 
claims of service connection for a psychiatric disability and 
chloracne as a residual of exposure to Agent Orange and 
determined that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for a cardiovascular disease, to include 
hypertension. 

In a June 1999 decision, the Board denied the veteran's claim 
of service connection for a psychiatric disability, to 
include PTSD.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an October 2000 Order, the 
Court granted a Joint Motion for Remand, vacating that 
portion of the June 1999 Board decision that denied service 
connection for a psychiatric disability and remanding the 
matter for additional proceedings. 

At this time, the Board notes that in June 1999, the issues 
of service connection for chloracne due to exposure to Agent 
Orange and the veteran's attempt to reopen a claim of service 
connection for cardiovascular disease were remanded to the RO 
for further development.  It appears from a review of the 
claims file that the RO has yet to complete their 
readjudication of the remanded issues.  Thus, in addition to 
the development outlined below, this remand is deigned to 
secure all of the evidence that may have been gathered since 
the June 1999 remand to the RO. 


REMAND

In the Joint Motion for Remand, the parties maintained that 
the Board did not fulfill its duty to ensure compliance with 
the terms of the December 1997 remand.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The parties noted that in the December 1997 remand, the RO 
was directed inter alia to schedule the veteran for a special 
VA psychiatric evaluation by two board-certified 
psychiatrists who would conduct the examinations in 
accordance with DSM-III-R and DSM-IV, and all appropriate 
studies, including PTSD subscales, are to be performed.  
(emphasis added).  

The veteran was examined separately by two VA physicians in 
September 1998; however, neither examination fully complied 
with the remand orders.  Specifically, one examiner, whose 
status as a board-certified psychiatrist is unclear, limited 
his consideration to the criteria under DSM-IV, with no 
discussion of DSM-III criteria.  The second examiner noted 
the remand instruction regarding diagnostic testing, but 
indicated that such testing was not performed because that 
service was not available at the examiner's facility.  In 
June 1999, the Board, relying on those reports, denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, and the appeal to the 
Court followed.  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Stegall, supra.  As such, the case is not ready for appellate 
review and must be remanded again to ensure that the veteran 
is afforded his right to compliance with the remand order. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran, 
and request that he identify any 
additional medical records which have not 
been made part of his claims folder.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  The RO must prepare a report 
detailing the nature of any stressor(s) 
which it has determined to have been 
established by the record.  If no 
stressor has been verified, the RO should 
so state.

3.  Thereafter, the veteran should be 
scheduled for special VA psychiatric 
evaluation by a panel of two board-
certified psychiatrists who are qualified 
to evaluate and diagnose PTSD and who 
have not previously examined the veteran.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiners for review prior to the 
examinations.  In view of the directives 
set forth in the Court's Joint Motion for 
Remand, the examiners must affirmatively 
establish their board-certified status.  
The RO must provide the examiners with 
the summary of any verified stressor and 
the examiners must be instructed that 
only these verified, corroborated events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in PTSD.  
The examinations should be conducted in 
accordance with the DSM-III-R and DSM-IV, 
and all appropriate studies, including 
PTSD subscales, are to be performed.  If 
the particular examiner does not have 
diagnostic testing services available, 
arrangements must be made to schedule any 
necessary diagnostic testing with another 
facility.  The examiners should 
specifically include or exclude a 
diagnosis of PTSD and reconcile 
conflicting diagnoses.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  THE 
EXAMINERS MUST IDENTIFY THE SPECIFIC 
VERIFIED STRESSOR(S) THAT CAUSED ANY 
DIAGNOSED PTSD AND SPECIFY THE EVIDENCE 
RELIED UPON TO DETERMINE THE EXISTENCE OF 
A VERIFIED STRESSOR.  If any other 
psychiatric disorder is diagnosed, the 
examiners should offer an opinion whether 
it is at least as likely as not that the 
disorder is related to service.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should also associate any records 
obtained in connection with the 
adjudication of the previously remanded 
claims of service connection for 
chloracne as a result of exposure to 
Agent Orange and the veteran's attempt to 
reopen a claim of service connection for 
cardiovascular disease, to include 
hypertension.  If any development of any 
claim is incomplete, including if the 
requested examinations were not conducted 
by the appropriate physicians, do not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

6.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




